Case 1:20-cv-00202-KD-B Document 37 Filed 05/06/21 Page 1 of 1             PageID #: 257




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

STATE FARM FIRE AND CASUALTY                      )
COMPANY                                          )
     Plaintiff,                                  )
                                                 )
v.                                               )
                                                ) CIVIL ACTION NO. 1:20-cv-202-KD-B
                                                )
FORREST BULLIN and                              )
MICHAEL WALKER                                  )
   Defendants.                                  )


                                      JUDGMENT

      In accordance with the Order granting summary judgment issued May 6, 2021 (Doc. 36),

it is ORDERED, ADJUDGED and DECREED that judgment is entered in favor of Plaintiff State

Farm Fire and Casualty Company, and against Defendants.

      DONE and ORDERED this the 6th day of May 2021.

                                  /s/ Kristi K. DuBose
                                  KRISTI K. DuBOSE
                                  CHIEF UNITED STATES DISTRICT JUDGE




                                            1
